             Case 3:20-cv-00293 Document 1 Filed 03/03/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA       :
                               :
                 Plaintiff,    :
      v.                       :                     Civil No. 3:20CV293
                               :
CONTENTS OF ACCOUNT ENDING     :
5419 HELD IN THE NAME OF       :
LANGAN INSULATION, LLC AT      :
KEYBANK                        :
                               :
                 Defendant.    :                     March 3, 2020
                               :
[CLAIMANTS: LANGAN INSULATION, :
 LLC AND THOMAS F. LANGAN]     :


                          VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, United States of America, by and through its attorneys, John H. Durham, United

States Attorney for the District of Connecticut, and Julie G. Turbert, Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Rule G(2) of the

Supplemental Rules for Admiralty Maritime and Forfeiture Claims:

                                  NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the defendant, contents of account ending 5419 held in the name of Langan

Insulation, LLC at KeyBank, for violations of 18 U.S.C. ' 981(a)(1)(A) or (C).

                                  THE DEFENDANT IN REM

       2.      The defendant consists of the contents of account ending 5419 held in the name of

Langan Insulation, LLC at KeyBank.
              Case 3:20-cv-00293 Document 1 Filed 03/03/20 Page 2 of 4



        3.      On March 23, 2018, the contents of the account ending 5419 held in the name of

Langan Insulation, LLC at KeyBank were seized pursuant to a federal seizure warrant. The

account funds are presently in the custody of the United States Marshals Service.

                                  JURISDICTION AND VENUE

        4.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant. This Court has jurisdiction over an action commenced by the United States pursuant

to 28 U.S.C. ' 1345, and over an action for forfeiture pursuant to 28 U.S.C. ' 1355(a).

        5.      This Court has in rem jurisdiction over the defendant under 28 U.S.C. 1355(b).

Upon the filing of this complaint, the plaintiff requests that the Court issue an arrest warrant in

rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the defendant

pursuant to 28 U.S.C. ' 1355(d) and Supplemental Rule G(3)(c).

        6.      Venue is proper in this district pursuant to 28 U.S.C. ' 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district.

                                    BASIS FOR FORFEITURE

        7.      The defendant is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) for the

forfeiture of property involved in a financial transaction in violation of 18 U.S.C. § 1956 or

1957, or to enforce the provisions of 18 U.S.C. § 981(a)(1)(C) for the forfeiture of property

which constitutes or is derived from proceeds traceable to an offense constituting “specified

unlawful activity” (as defined in 18 U.S.C. § 1956(c)(7)), namely wire fraud in violation of 18

U.S.C. § 1343, or conspiracy to commit such offense.

        8.      Langan Insulation, LLC and Thomas F. Langan have agreed to the forfeiture of

the defendant and have executed a Stipulated Forfeiture Agreement attached hereto.


                                                   2
               Case 3:20-cv-00293 Document 1 Filed 03/03/20 Page 3 of 4



          WHEREFORE, the United States of America prays that a Warrant of Arrest In Rem for

the defendant; that due notice be given to all parties to appear and show cause why the forfeiture

should not be decreed; that judgment be entered declaring the defendants to be condemned and

forfeited to the United States of America for disposition according to law; and that the United

States of America be granted such other and further relief as this Court may deem just and

proper.

                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY


                                                          /s/ John B. Hughes
                                                     JOHN B. HUGHES
                                                     ASSISTANT U.S. ATTORNEY
                                                     CHIEF, CIVIL DIVISION


                                                           /s/ Julie G. Turbert
                                                     JULIE G. TURBERT
                                                     ASSISTANT U.S. ATTORNEY
                                                     ATTORNEY BAR # ct23398
                                                     157 CHURCH STREET
                                                     NEW HAVEN, CT 06510
                                                     TELEPHONE: (203) 821-3700
                                                     FAX: (203) 773-5373
                                                     EMAIL: Julie.Turbert@usdoj.gov




                                                3
              Case 3:20-cv-00293 Document 1 Filed 03/03/20 Page 4 of 4



                                          DECLARATION

        I am a Special Agent of the Federal Bureau of Investigation and the case agent assigned

the responsibility for this case.

        I have read the contents of the foregoing Verified Complaint of Forfeiture, and it is true

to the best of my knowledge and belief.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on this 24th day of February, 2020.



                                                    /s/ Russell Frandsen
                                               RUSSELL FRANDSEN
                                               SPECIAL AGENT
                                               FEDERAL BUREAU OF INVESTIGATION




                                                  4
            Case 3:20-cv-00293 Document 1-1 Filed 03/03/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA       :
                               :
                 Plaintiff,    :
      v.                       :                       Civil No. 3:20CV
                               :
CONTENTS OF ACCOUNT ENDING     :
5419 HELD IN THE NAME OF       :
LANGAN INSULATION, LLC AT      :
KEYBANK                        :
                 Defendant.    :
                               :
[CLAIMANTS: LANGAN INSULATION, :
 LLC AND THOMAS F. LANGAN]     :

                          STIPULATED FORFEITURE AGREEMENT

       It is hereby stipulated by and between the PLAINTIFF, UNITED STATES OF

AMERICA (AUNITED STATES@), on the one hand, and the CLAIMANTS, LANGAN

INSULATION, LLC and THOMAS F. LANGAN (ACLAIMANTS@), on the other, by and

through their respective attorneys, as follows:

       1.      CLAIMANTS hereby warrant that they are the sole owners of the defendant

property listed above, and further state that they claim exclusive right, title and interest in and to

the defendant property.

       2.      That the CLAIMANTS, LANGAN INSULATION, LLC and THOMAS F.

LANGAN, agree to the forfeiture of the defendant property to the United States of America, to

be disposed of according to law. CLAIMANTS agree to the forfeiture pursuant to 18 U.S.C. '

981(a)(1)(A) and (C).
              Case 3:20-cv-00293 Document 1-1 Filed 03/03/20 Page 2 of 5



        3.      CLAIMANTS further agree that neither they nor any current or future officers,

agents, representatives, subrogees, assigns or successors of CLAIMANTS shall appear in, or

pursue any action or proceeding at law or in equity to contest the forfeiture of the property

defendants to the UNITED STATES as provided in Paragraph 2 above. CLAIMANTS further

waive the requirements of Supplemental Rule G regarding direct notice to Claimant, and consent

to the entry of any Motion for Decree of Forfeiture, filed hereafter, consistent with the terms of

this Stipulation.

        4.      CLAIMANTS further release and forever discharge the United States of America,

the Federal Bureau of Investigation, the Department of Justice -- Antitrust Division, the

Department of Defense – Office of Inspector General, and the United States Marshals Service,

and their officers, agents, servants, and employees, their heirs, successors, or assigns, from any

and all actions, causes of action, suits, proceedings, debts, dues, contracts, judgments, damages,

claims, and/or demands whatsoever in law or equity which claimant, his heirs, successors, or

assigns ever had, now have, or may have in the future in connection with the seizure, detention,

forfeiture, by the United States of America of the property defendants.

        5.      That the CLAIMANTS further agree to hold and save the United States of

America, the Federal Bureau of Investigation, the Department of Justice -- Antitrust Division, the

Department of Defense – Office of Inspector General, and the United States Marshals Service,

and their servants, employees, heirs, successors, or assigns harmless from any claims by any

others, including costs and expenses for, or on account of any and all lawsuits or claims of any

character whatsoever, in connection with the seizure, detention, forfeiture of the property

defendants.




                                                 2
            Case 3:20-cv-00293 Document 1-1 Filed 03/03/20 Page 3 of 5



       6.      This Stipulated Forfeiture Agreement shall not constitute an admission of liability

or fault on the part of the UNITED STATES, its officers, agents, servants, or employees, or on

the part of the CLAIMANTS, and is entered into by all parties for the purpose of compromising

disputed claims and avoiding the expenses and risks of litigation.

       7.      The UNITED STATES and the CLAIMANTS agree to bear their own costs and

attorneys' fees, and to execute and/or consent to, any additional documents necessary to

implement the terms of this stipulated agreement.

                                                     PLAINTIFF, UNITED STATES OF
                                                     AMERICA

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY


 2/5/2020                                                   /s/ Julie G. Turbert
DATE                                                 JULIE G. TURBERT
                                                     ASSISTANT U.S. ATTORNEY
                                                     ATTORNEY BAR # ct23398
                                                     157 CHURCH STREET
                                                     NEW HAVEN, CT 06510
                                                     TELEPHONE: (203) 821-3700
                                                     FAX: (203) 773-5373
                                                     Email: Julie.Turbert@usdoj.gov




                                                3
           Case 3:20-cv-00293 Document 1-1 Filed 03/03/20 Page 4 of 5




                                           CLAIMANT,
                                           LANGAN INSULATION, LLC


2/3/2020                                         /s/ William F. Dow
DATE                                       WILLIAM F. DOW, III, ESQ.
                                           ATTORNEY BAR # ct
                                           JACOBS & DOW, LLC
                                           350 ORANGE STREET
                                           NEW HAVEN, CT 06511
                                           TELEPHONE: (203) 773-3100
                                           FAX: (203) 772-1691
                                           EMAIL:




1/28/20                                          /s/ Kristen Langan
DATE                                       BY: KRISTEN LANGAN, MEMBER
                                           LANGAN INSULATION, LLC
                                           CLAIMANT




2-3-20                                          /s/ Thomas F. Langan
DATE                                       THOMAS F. LANGAN, MEMBER
                                           LANGAN INSULATION, LLC
                                           CLAIMANT




                                       4
           Case 3:20-cv-00293 Document 1-1 Filed 03/03/20 Page 5 of 5




                                           CLAIMANT,
                                           THOMAS F. LANGAN


2/3/2020                                         /s/ Raymond M. Hassett
DATE                                       RAYMOND M. HASSETT, ESQ.
                                           ATTORNEY BAR # ct
                                           HASSETT & GEORGE, PC
                                           628 HEBRON AVENUE
                                           GLASTONBURY, CT 06033
                                           TELEPHONE: (860) 264-6715
                                           FAX: (860) 635-7720
                                           EMAIL: rhassett@hgesq.com




2/3/20                                          /s/ Thomas F. Langan
DATE                                       THOMAS F. LANGAN
                                           CLAIMANT




                                       5
